ORDER
The Disciplinary Review Board having filed a report with the Court recommending that by way of reciprocal discipline LAWRENCE SCHECHTERMAN of BOCA RATON, FLORIDA, who was admitted to the bar of this State in 1969, and who was thereafter temporarily suspended from practice on February 22, 1994, and who remains suspended at this time, be disbarred, respondent having resigned from the bar of Florida in lieu of disciplinary proceedings;
And the acceptance by the Supreme Court of Florida of respondent’s resignation in lieu of disciplinary proceedings with leave to *21seek readmission after five years having been based on respondent’s knowing misappropriation of client funds, an offense that warrants disbarment in New Jersey;
And respondent having sought to stay the imposition of reciprocal discipline in New Jersey because he is seeking to set aside his resignation in Florida on the ground that he suffered from a severe mental disorder both at the time of his misconduct and at the time he submitted his resignation;
And respondent having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that respondent’s motion to stay the imposition of reciprocal discipline is denied; and it is further
ORDERED that the report and recommendation of the Disciplinary Review Board are adopted and LAWRENCE SCHECHT-ERMAN is disbarred, effective immediately; and it is further
ORDERED that respondent’s name be stricken from the roll of attorneys of this State; and it is further
ORDERED that should the Supreme Court of Florida vacate respondent’s order of resignation on the basis of a mental disorder, respondent may apply to this Court for reconsideration of this Order of disbarment; and it is further
ORDERED that LAWRENCE SCHECHTERMAN be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that LAWRENCE SCHECHTERMAN comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that LAWRENCE SCHECHTERMAN reimburse the Disciplinary Oversight Committee for appropriate administrative costs.